Exhibit 10.4

 

RESTRICTED STOCK RIGHTS

AWARD AGREEMENT

 

Issued pursuant to the Stock Award Program for Non-Employee Directors

under the Safeco Long-Term Incentive Plan of 1997

 

1. Grant of Award. Safeco Corporation (“Safeco”) hereby grants to
                     (“Director”) 2,500 restricted stock rights pursuant to, and
in accordance with the provisions of, the Stock Award Program for Non-Employee
Directors under the Safeco Long-Term Incentive Plan of 1997, as Amended and
Restated February 2, 2005 (the “Plan”) and the terms and conditions hereunder.
The following terms are intended to supplement, not alter or change, the
provisions of the Plan, and in the event of any inconsistency between these
terms and those in the Plan, the Plan shall govern. All capitalized terms that
are not defined hereunder shall be as defined in the Plan.

 

2. Restricted Period and Settlement. The grant to Director of 2,500 restricted
stock rights (the “Award”) shall vest on May 4, 2006. If, prior to May 4, 2006,
Director voluntarily or involuntarily ceases service as a director for any
reason other than (i) a Change in Control or (ii) Director’s death or permanent
and total disability, Director shall have no rights to receive any shares
underlying the Award. After May 4, 2006, the Award shall be settled in shares of
Safeco common stock upon the termination of Director’s service as a director
(the “Termination Date”), except as otherwise provided with respect to death,
disability, or Change in Control. The period of time from the date of this Award
until the Termination Date shall be the “Restricted Period.”

 

3. Tax Responsibility. As a condition to receiving the shares underlying the
Award or payment for such shares, as the case may be, Director or Director’s
estate shall be responsible for and must satisfy all applicable federal, state
and local tax requirements.

 

4. Additional Compensation Payments. During the Restricted Period, Safeco shall
pay to Director with respect to the shares underlying the Award, as additional
compensation, an amount of cash equal to the dividends that would have been
payable to Director during the Restricted Period if Director had owned such
shares. Upon termination of service as a director, Director’s right to receive
dividend equivalents under this paragraph shall immediately cease; provided;
however, that if the termination of employment was due to Director’s death or
disability (as defined in Section 5 below) and occurred after an ex-dividend
date but prior to payment of the dividend, Director or the personal
representative of Director’s estate shall be entitled to payment under this
paragraph of an amount equivalent to such dividend.

 

5. Death or Disability. If Director ceases to serve as a director because of
Director’s death or a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, the Award shall be settled in shares of Safeco
common stock, regardless of any vesting period. Such shares shall be issued to
Director or the personal representative of Director’s estate, as the case may
be, as soon as practical following the date of death or the date of termination
of service due to determination of disability (the “Disability Termination
Date”). Director or Director’s personal representative may request a cash
payment in lieu of stock, in which case the cash payment shall equal the fair
market value of the shares at the date of death or the Disability Termination
Date.



--------------------------------------------------------------------------------

6. Corporate Transactions. In the event of a Change in Control of Safeco, the
Award shall be settled by a payment in cash. The fair market value of each share
underlying the Award shall be equal to the greater of (i) the fair market value
of a share of Safeco common stock as of the date on which a Change in Control
occurs, and (ii) the highest price of a share of Safeco common stock that is
paid or offered to be paid by any Person or entity in connection with any
transaction that constitutes a Change in Control.

 

7. Deferral of Dividends and Award Settlement. Director may elect to defer the
dividends accrued on the shares underlying the Award and the settlement of the
Award as provided in the Safeco Corporation Deferred Compensation Plan for
Directors, as it may be amended from time to time, or any other plan or
arrangement under which settled restricted stock rights or dividends accrued on
restricted stock rights are permitted to be deferred. Please note that the
American Jobs Creation Act enacted on October 22, 2004 (“AJCA”) may have an
impact on the deferral of compensation, including the settlement of the Award.
Following additional guidance from the U.S. Department of Treasury, Safeco will
evaluate the impact of the AJCA and will determine if the election to defer the
settlement of Awards, in addition to other types of compensation, will be
available to Director.

 

8. Rights Not Transferable. The Award granted to Director hereunder shall not be
subject to execution, attachment or similar process. The Award may not be
assigned, pledged or transferred in any manner, by operation of law or
otherwise, except by will or by the laws of descent and distribution. During
Director’s lifetime, only Director or Director’s guardian may exercise any right
granted hereunder.

 

9. Rights as Shareholder. Neither Director, nor Director’s personal
representative, heir, legatee or distributee, shall be deemed to be a holder of,
or to have any rights with respect to, any shares underlying the Award until
such shares are issued.

 

10. No Separate Fund. Safeco has not set aside or segregated any assets or
established any separate account or fund to insure payment of its obligations
hereunder.

 

11. Incorporated Provisions. Except for certain provisions of the Plan whose
application is clearly limited to employee participants, the provisions of the
Plan, as it may be amended from time to time, shall apply to the Award granted
hereunder.

 

Dated this 4th day of May, 2005

 

Safeco Corporation By:   LOGO [g58042ima1.jpg]     Michael S. McGavick,
Chairman, President and CEO

 

2